

116 HR 6399 IH: Securing America’s Vaccines for Emergencies Act of 2020
U.S. House of Representatives
2020-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6399IN THE HOUSE OF REPRESENTATIVESMarch 26, 2020Mr. Hill of Arkansas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Defense Production Act of 1950 to ensure the supply of certain medical articles essential to national defense, and for other purposes.1.Short titleThis Act may be cited as the Securing America’s Vaccines for Emergencies Act of 2020 or the SAVE Act of 2020.2.Securing essential medical articles(a)Statement of policySection 2(b) of the Defense Production Act of 1950 (50 U.S.C. 4502) is amended—(1)by redesignating paragraphs (3) through (8) as paragraphs (4) through (9), respectively; and(2)by inserting after paragraph (2) the following:(3)authorities under this Act should be used when appropriate to ensure the availability of medical articles essential to national defense, including through measures designed to secure the drug supply chain, and taking into consideration the importance of United States competitiveness, scientific leadership and cooperation, and innovative capacity;.(b)Strengthening domestic capabilitySection 107 of the Defense Production Act of 1950 (50 U.S.C. 4517) is amended—(1)in subsection (a), by striking and industrial resources and inserting industrial resources, and medical articles; and(2)in subsection (b)(1), by striking and industrial resources and inserting industrial resources, and medical articles (including drugs to diagnose, cure, mitigate, treat, or prevent disease) essential to national defense.(c)Strategy on securing supply chains for medical articlesTitle I of the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.) is amended by adding at the end the following:109.Strategy on securing supply chains for medical articles(a)In generalNot later than 120 days after the date of the enactment of this section, the President, in consultation with the Secretary of Health and Human Services, the Secretary of Commerce, the Secretary of Homeland Security, and the Secretary of Defense, shall transmit a strategy to the appropriate Members of Congress that includes the following:(1)A detailed plan to use the authorities under this title and title III, or any other provision of law, to ensure the supply of medical articles (including drugs to diagnose, cure, mitigate, treat, or prevent disease) essential to national defense, to the extent necessary for the purposes of this Act.(2)An analysis of vulnerabilities to existing supply chains for such medical articles, and recommendations to address the vulnerabilities.(3)Measures to be undertaken by the President to diversify such supply chains, as appropriate and as required for national defense.(4)A discussion of—(A)any significant effects resulting from the plan and measures described in this subsection on the production, cost, or distribution of vaccines or any other drugs (as defined under section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321));(B)a timeline to ensure that essential components of the supply chain for medical articles are not under the exclusive control of a foreign government in a manner that the President determines could threaten the national defense of the United States; and(C)efforts to mitigate any risks resulting from the plan and measures described in this subsection to United States competitiveness, scientific leadership, and innovative capacity, including efforts to cooperate and proactively engage with United States allies.(b)Progress ReportFollowing submission of the strategy under subsection (a), the President shall submit to the appropriate Members of Congress an annual progress report evaluating the implementation of the strategy, and may include updates to the strategy as appropriate. The strategy and progress reports shall be submitted in unclassified form but may contain a classified annex.(c)Appropriate Members of CongressThe term appropriate Members of Congress means the Speaker, majority leader, and minority leader of the House of Representatives, the majority leader and minority leader of the Senate, the Chairman and Ranking Member of the Committee on Financial Services of the House of Representatives, and the Chairman and Ranking Member of the Committee on Banking, Housing, and Urban Affairs of the Senate. .3.Investment in supply chain security(a)In generalSection 303 of the Defense Production Act of 1950 (50 U.S.C. 4533) is amended by adding at the end the following:(h)Investment in supply chain security(1)In generalThe President may make available to an eligible entity described in paragraph (2) payments to increase the security of supply chains and supply chain activities, if the President certifies to Congress not less than 30 days before making such a payment that the payment is important to meet national defense requirements of the United States.(2)Eligible entityAn eligible entity described in this paragraph is an entity that—(A)is organized under the laws of the United States or any jurisdiction within the United States; and(B)produces—(i)one or more critical components;(ii)critical technology; or(iii)one or more products for the increased security of supply chains or supply chain activities.(3)DefinitionsIn this subsection, the terms supply chain and supply chain activities have the meanings given those terms by the President by regulation..(b)Regulations(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall prescribe regulations setting forth definitions for the terms supply chain and supply chain activities for the purposes of section 303(h) of the Defense Production Act of 1950 (50 U.S.C. 4533(h)), as added by subsection (a).(2)Scope of definitionsThe definitions required by paragraph (1)—(A)shall encompass—(i)the organization, people, activities, information, and resources involved in the delivery and operation of a product or service used by the Government; or(ii)critical infrastructure as defined in Presidential Policy Directive 21 (February 12, 2013; relating to critical infrastructure security and resilience); and(B)may include variations as determined necessary and appropriate by the President for purposes of national defense.